 

                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

PAUL PYTLEWSKI,

                    Plaintiff,                        JUDGMENT IN A CIVIL CASE
      v.
                                                          Case No. 17-cv-810-slc
NANCY A. BERRYHILL,
Acting Commissioner of Social Security

                    Defendant.


      This action came for consideration before the court with Magistrate Judge
Stephen L. Crocker presiding. The issues have been considered and a decision has been
rendered.


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Nancy A. Berryhill, Acting Commissioner of Social Security against plaintiff

Paul Pytlewski affirming the decision of the Commissioner and dismissing the case.




       s/ K. Frederickson, Deputy Clerk                              11/02/2018
        Peter Oppeneer, Clerk of Court                                  Date




 
